Citation Nr: 1326279	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder sprain.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of May 2010 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for a right shoulder sprain and a right knee condition.

A review of the paperless, electronic (Virtual VA) claims processing system does not reveal any documents pertinent to the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed right shoulder sprain and right knee disorder.   

The Veteran contends that he injured his right shoulder and right knee on active duty while participating in sporting events and that his current disabilities of the right shoulder and right knee were the result of these injuries.  He also contends that he did not complain of his right shoulder and right knee symptoms during service as he feared he would be removed from flight duty.  Service treatment records contain a diagnosis of a right shoulder sprain sustained after falling while at basketball practice in February 1970 and document that he injured his right knee playing basketball in February 1970 as well as subsequent complaints related to his right knee in October 1971, October 1982 and June 1983.  An etiological opinion was obtained in March 2010.  The examiner opined that the Veteran's acute right shoulder sprain and acute right knee strain had resolved without residuals during service and that his current right shoulder and right knee degenerative joint disease was more consistent with the natural aging process.  The examiner based her opinion on the absence of in-service medical documentation pertaining to these current disorders.  However, this examiner did not account for the Veteran's statements in rendering her opinion.  

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current right shoulder and right knee disorders is necessary.  See 38 C.F.R. § 4.2 (2012).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his right shoulder and right knee disorders, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The Board also notes that the Veteran has submitted copies of various private treatment records in support of his claims; it is not clear whether these submitted records are complete.  In addition, the Veteran indicated that he worked as a pilot after service, suggesting that he may have undergone physicals to maintain this employment; such physical examinations may document a continuity of symptomology with regards to the Veteran's claimed right shoulder and right knee disorders.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disorders or who may have conducted employment physicals.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's updated VA treatment records should be obtained.  Such records dated through August 2011 from the VA Medical Center in Biloxi are located in the Veteran's claims file.  Any response received in association with this request should be memorialized in the Veteran's claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.
 
2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for to obtain, any outstanding private records, including copies of any post-service employment physicals.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  Following the completion of the above development and the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed right shoulder and right knee disorders found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a right shoulder and/or right knee disorder?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since November 2009.

(b) Is it at least as likely as not (50 percent or greater probability) that each diagnosed right shoulder and/or right knee disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?   The examiner should comment on the Veteran's documented in-service right shoulder and right knee sprains in February 1970 as well as subsequent complaints of joint pain or discomfort.

(c) If arthritis is diagnosed in either joint, did the disability manifest to a compensable degree within one year of service discharge (i.e., June 1992)? 

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  If any benefits sought on appeal remains denied, the Veteran and his representative must be furnished with an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


